Citation Nr: 0728733	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to December 1969.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the St. Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
prostate cancer with herbicide exposure and assigned a 100 
percent rating effective June 14, 2002.  In June 2007, the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  

Following his June 2007 hearing, the veteran submitted 
additional medical evidence that showed that he now has 
pigment changes of vitiligo on the shaft of the penis.  This 
raises a claim for such disorder, which would be separately 
rated if granted (and as such, is not inextricably 
intertwined with the issue on appeal).  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  This matter is referred to the RO 
for appropriate action.    


FINDINGS OF FACT

For the period beginning July 1, 2003, the residuals of 
prostate cancer are manifested by voiding dysfunction with 
urine leakage requiring the wearing of absorbent materials 
that must be changed two to four times per day, but there is 
no evidence of local reoccurrence or metastasis of the 
prostate cancer or renal dysfunction attributable to the 
cancer.


CONCLUSION OF LAW

From July 1, 2003, the criteria for a rating in excess of 40 
percent for residuals of prostate cancer have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 
4.115a, 4.115b, Diagnostic Code (DC) 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the veteran has been advised of VA's 
duties to notify and assist in the development of his claim 
and has been notified of the information and evidence 
necessary to substantiate the claim and of the efforts to 
assist him.  In June 2002 and September 2003 letters, the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  While the September 2003 letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claim, it explained the type of evidence necessary to 
substantiate his claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.  

In June 2006, the appellant was notified of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award; the claim was 
subsequently readjudicated. (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   The veteran 
and his representative have been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  Additional VA medical records 
were associated with the claims file at the veteran's June 
2007 Travel Board.  The veteran indicated that he would also 
submit to the Board treatment records from his private 
urologist.  His case was held in abeyance for 30 days to 
allow such records to be associated with the claims file.  
The veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence. See 38 C.F.R. § 20.1304 
(2007).  VA arranged for the veteran to be examined to assess 
the severity of his prostate cancer residuals.  He has not 
identified any further pertinent records that remain 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

II.  Factual Background, Criteria, and Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155. Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling. 38 C.F.R. § 4.115b, DC 7528.  
Thereafter following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant. 
Id.  The highest assignable rating for voiding dysfunction 
under 38 C.F.R. § 4.115a is for incontinence that requires 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than 4 times a day.

With the above criteria in mind, the relevant history will be 
summarized.  Service connection for prostate cancer, on a 
presumptive basis as due to exposure to Agent Orange, was 
granted by a June 2002 rating decision.  A 100 percent rating 
was assigned under DC 7528 effective from June 14, 2002.  The 
adjudicators emphasized in this decision that the 100 percent 
rating was not considered permanent and was subject to a 
future review examination.  The veteran was provided with 
notice of this decision by an August 2002 letter.  Thereafter 
and following a November 2002 VA examination that 
demonstrated no local reoccurrence of cancer or metastasis, a 
January 2003 rating decision proposed to reduce the rating 
for residuals of prostate cancer from 100 percent to 20 
percent. The veteran was informed of this proposal by a 
January 2003 letter.  The reduction of the rating for 
prostate cancer from 100 percent to 20 percent was formally 
implemented, effective from July 1, 2003, by an April 2003 
rating decision.  The veteran appealed.  In January 2005 and 
June 2006 decisions, the RO increased the rating to 40 
percent effective July 1, 2003.  

From the above, it is clear that the reduction in the 100 
percent rating for residuals of prostate cancer to 40 percent 
was proper.  As required by DC 7528 and 38 C.F.R. § 3.105(e), 
the reduction followed a VA examination and notice by 
proposed rating reduction.  The reduction was also well- 
supported by the clinical evidence described above, in 
particular a VA examination that did not reflect evidence of 
a reoccurrence or metastasis of the cancer.  There was 
otherwise no clinical evidence demonstrating a recurrence or 
metastasis of prostate cancer.

Turning now to whether a rating in excess of 40 percent for 
residuals of prostate cancer may be granted from July 1, 
2003, the Board notes initially that residuals currently 
attributed thereto are urinary and fecal incontinence and 
loss of erectile power, and special monthly compensation for 
the loss of use of a creative organ has been granted.  As 
multiple rating decisions have assigned separate ratings for 
urinary incontinence, fecal incontinence, loss of erectile 
power and the loss of use of a creative organ and the veteran 
only appealed the issue relating to urinary incontinence, 
this is the only matter before the Board.  

February 2003 and August 2003 correspondence from Dr. J. L. 
C. indicated that the veteran underwent a radical 
prostatectomy for treatment of prostate cancer.  Dr. J. L. C. 
continues to follow the veteran on a biannual basis for any 
possible metastic disease.  July 2003 treatment records from 
Dr. J. L. C. noted that the most recent PSA was less than 
0.1.  The veteran had no dysuria and no gross hematuria.  He 
had no weight loss, anorexia, nausea, or vomiting.  He had 
occasional incontinence.  

An August 2003 record from Dr. K. H. noted that since his 
surgery, the veteran's PSA's have ranged from 4/02 - 0.1 to 
9/02 - less than 0.1. 

VA outpatient treatment records from November 2003 to June 
2007 showed complaints of occasional incontinence, especially 
with coughing and sneezing.  He reported using two absorbent 
briefs per day for protection.  He continued to perform Kegel 
exercises.  A May 2007 record noted that the veteran had no 
radiation or chemotherapy.   

January 2005 VA examination report noted that the veteran has 
no known history of recurrent prostate cancer or metastic 
prostate cancer.  He has not received hormone therapy, 
chemotherapy, or radiation therapy.  He denied any urinary 
tract infection; renal, colic, or bladder stones; acute 
nephritis, or hospitalizations for urinary tract disease.  He 
reported urinary incontinence and used absorbent pads, 
replacing the pads two to three times per day.  He stressed 
urinary incontinence when sneezing or coughing.  He continues 
to require urology follow-up with PSA testing every six 
months.  July 2004 PSA value was within normal limits.  

The veteran contends that his prostate condition is more 
severe than it has been rated.  During his hearing, held in 
June 2007 he testified that he had to change his absorbent 
brief pads three to four times a day and urinary frequency at 
least every three to four hours during the day, and had to 
get up two or three times during the night.  He did not 
require catheterization or dilation.  He was not currently 
diagnosed with malignant cancer related to his prostate.  The 
prostate cancer had not metastasized.  He did not indicate 
that the condition has increased in severity since his 
January 2005 VA examination.

June 2007 treatment records from Southeastern Urological 
Center included an impression of pigment changes of the shaft 
of the penis that resembled vitiligo.  It was noted that more 
than likely, urinary incontinence may be causing some 
discoloration and pigment changes of the penis.  It would 
benefit the veteran to keep pads as dry as possible.  He 
continued to be followed on a six month basis.  

From review of the clinical evidence of record with regard to 
the veteran's incontinence, and his sworn testimony, the 
Board finds that the evidence is insufficient to show that 
the veteran's prostate disorder is productive of the need for 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day.  This evidence is 
squarely consistent with the 40 percent rating that is 
currently assigned under the appropriate criteria for 
"voiding dysfunction."  A higher rating may be assigned 
with "renal dysfunction"; there is also no medical evidence 
of record that the veteran has renal dysfunction. See 
38 C.F.R. § 4.115a.  Based on the foregoing, the Board finds 
that the criteria for a rating in excess of 40 percent have 
not been met.  In fact, there is no medical evidence for the 
period since the reduction that supports the assignment of 
more than a 40 percent rating.  There is a preponderance of 
evidence against the claim, and it must be denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1) (2007).  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  As discussed above, ratings in excess of that 
assigned by this decision are provided for certain 
manifestations of the veteran's service-connected prostate 
cancer residuals, but those manifestations are not present in 
this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to this disorder, and his 
service-connected prostate cancer residuals have not shown 
functional limitation beyond that contemplated by the 40 
percent rating granted by this decision.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.



ORDER


A rating in excess of 40 percent for residuals of prostate 
cancer is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


